1                                                                         JS-6
2
3
4
5
6
7
8
9                          UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   CHRISTIAN MORENO; and EILEEN                  Case No.: CV 19-370 DMG (RAOx)
     AQUINO,
13                                                 ORDER RE JOINT STIPULATION
                        Plaintiffs,                FOR DISMISSAL OF ACTION
14                                                 WITH PREJUDICE [18]
           v.
15
     CITY OF WEST COVINA, MATTHEW
16   SEVILLA; OFFICER MALYNIK; and
     DOES 1 through 5,
17
                        Defendants.
18
19
20         Based on the parties’ stipulation, Plaintiffs’ action is hereby dismissed, with
21   prejudice, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
22   Each party to bear their own fees and costs. All scheduled dates and deadlines are
23   VACATED.
24   IT IS SO ORDERED.
25   DATED: August 20, 2019
                                           DOLLY M. GEE
26                                         UNITED STATES DISTRICT JUDGE
27
28
                                             -1-
